— The appeal is from an order of the Supreme Court, Richmond County, dated August 11, 1978, which conditionally denied appellant’s motion to strike the action from the calendar. Order affirmed, without costs or disbursements. The examination of plaintiffs’ *705principals shall proceed at the place designated in the order appealed from and at a time to be fixed in a written notice of not less than 10 days to be given by appellant or at such time and place as the parties may agree. The time within which appellant may serve such notice is extended until 10 days after entry of the order to be made hereon. Under the circumstances, Special Term correctly denied appellant’s motion on the condition that plaintiffs’ principals appear for an examination before trial. Damiani, J. P., Titone, O’Connor and Martuscello, JJ., concur.